--------------------------------------------------------------------------------

                                                                                                                   Exhibit
10.1

REGISTRATION RIGHTS AGREEMENT
 


 
dated as of May 17, 2006
 


 
between
 


 
JDS Uniphase Corporation
 


 
and
 


 
J.P. Morgan Securities Inc.
 


 
and
 
Merrill Lynch, Pierce, Fenner & Smith
 
Incorporated
 


 
as Initial Purchasers
 


 





 




--------------------------------------------------------------------------------



 


REGISTRATION RIGHTS AGREEMENT, dated as of May 17, 2006 (this “Agreement”),
between JDS Uniphase Corporation, a Delaware corporation (the “Company”), and
J.P. Morgan Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as initial purchasers (the “Initial Purchasers”) to the Purchase
Agreement, dated May 11, 2006 (the “Purchase Agreement”), between the Company
and the Initial Purchasers. In order to induce the Initial Purchasers to enter
into the Purchase Agreement, the Company has agreed to provide the registration
rights set forth in this Agreement. The Company has represented and warranted
that it will have executed and delivered this Agreement prior to closing the
transactions contemplated under the Purchase Agreement.
 
The Company agrees with the Initial Purchasers, (i) for their benefit as Initial
Purchasers and (ii) for the benefit of the beneficial owners (including the
Initial Purchasers) from time to time of the Notes (as defined herein) and the
beneficial owners from time to time of the Underlying Common Stock (as defined
herein) issued upon conversion of the Notes (each of the foregoing a “Holder”
and together the “Holders”), as follows:
 
Section 1  . Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:
 
“Additional Interest Amount” has the meaning set forth in Section 2(e) hereof.
 
“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.
 
“Amendment Effectiveness Deadline” has the meaning set forth in Section 2(d)
hereof.
 
“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
by law or executive order to close.
 
“Common Stock” means the shares of common stock, $0.001 par value per share, of
the Company, together with the Rights evidenced by such common stock to the
extent provided in the Rights Agreement, and any other shares of common stock as
may constitute “Common Stock” for purposes of the Indenture, including the
Underlying Common Stock.
 
“Conversion Price” has the meaning assigned such term in the Indenture.
 
“Deferral Notice” has the meaning set forth in Section 3(h) hereof.
 
“Deferral Period” has the meaning set forth in Section 3(h) hereof.
 
“Effectiveness Deadline” has the meaning set forth in Section 2(a) hereof.
 
“Effectiveness Period” means the period commencing on the first date that a
Shelf Registration Statement is declared effective under the Securities Act
hereof and ending on the earliest of (i) the date when all of the Registrable
Securities have been sold pursuant to the Shelf Registration statement or Rule
144, (ii) the expiration of the holding period under Rule 144(k) under the
Securities Act, or any successor provision or (iii) the date when all of the
Registrable Securities have ceased to be outstanding (whether as a result of
repurchase and cancellation, conversion or otherwise).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Filing Deadline” has the meaning set forth in Section 2(a) hereof.
 
“Holder” has the meaning set forth in the second paragraph of this Agreement.
 
“Indenture” means the Indenture dated as of May 17, 2006 between the Company and
The Bank of New York, as trustee, pursuant to which the Notes are being issued.
 
“Initial Purchasers” has the meaning set forth in the preamble hereof.
 
“Interest Payment Date” means each May 15 and November 15.
 
“Issue Date” means the first date of original issuance of the Notes.
 
“Material Event” has the meaning set forth in Section 3(h) hereof.
 
“Notes” means the 1.00% Senior Convertible Notes Due 2026 of the Company to be
purchased pursuant to the Purchase Agreement, including any Notes purchased by
the Initial Purchasers upon exercise of their option to purchase additional
Notes.
 
“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum of the Company, dated May 11, 2006, relating to the Notes.
 
“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.
 
“Purchase Agreement” has the meaning set forth in the preamble hereof.
 
“Prospectus” means a prospectus relating to a Shelf Registration Statement, as
amended or supplemented, and all materials incorporated by reference in such
Prospectus.
 
"Record Holder"  means with respect to any Interest Payment Date relating to any
Notes as to which any Additional Interest Amount has accrued, the registered
holder of such Note or Underlying Common Stock on the May 1 or the November 1
immediately preceding the Interest Payment Date.
 
“Registrable Securities” means the Notes until such Notes have been converted
into or exchanged for the Underlying Common Stock and, at all times subsequent
to any such conversion, the Underlying Common Stock and any securities into or
for which such Underlying Common Stock has been converted or exchanged, and any
security issued with respect thereto upon any stock dividend, split or similar
event until, in the case of any such security, (A) the earliest of (i) its
effective registration under the Securities Act and resale in accordance with a
Shelf Registration Statement, (ii) expiration of the holding period that would
be applicable thereto under Rule 144(k) or (iii) its sale to the public pursuant
to Rule 144 (or any similar provision then in force, but not Rule 144A) under
the Securities Act, and (B) as a result of the event or circumstance described
in any of the foregoing clauses (i) through (iii), the legend with respect to
transfer restrictions required under the Indenture is removed or removable in
accordance with the terms of the Indenture or such legend, as the case may be.
 
“Registration Default” has the meaning set forth in Section 2(e) hereof.
 
“Registration Default Period” has the meaning set forth in Section 2(e) hereof.
 
“Rights Agreement” means the Fifth Amended and Restated Rights Agreement dated
February 13, 2003 between the Company and American Stock Transfer & Trust
Company, as rights agent.
 
“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
 
“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.
 
“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof,
including amendments to such registration statement, all exhibits and all
materials incorporated by reference in such registration statement.
 
“Special Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP or one such
other successor counsel as shall be specified by the Holders of a majority of
the Registrable Securities, but which may, with the written consent of the
Initial Purchasers (which shall not be unreasonably withheld), be another
nationally recognized law firm experienced in securities law matters designated
by the Company. For purposes of determining Holders of a majority of the
Registrable Securities in this definition, Holders of Notes shall be deemed to
be the Holders of the number of shares of Underlying Common Stock into which
such Notes are or would be convertible as of the date the consent is requested.
 
“Trustee” means The Bank of New York, the Trustee under the Indenture.
 
“Underlying Common Stock” means the Common Stock into which the Notes are
convertible or issued upon any such conversion.
 
Section 2  . Shelf Registration. (a) To the extent not prohibited by any
applicable law or applicable interpretation of the staff of the SEC, the Company
shall prepare and file or cause to be prepared and filed with the SEC, as soon
as practicable but in any event by the date (the “Filing Deadline”) 210 days
after the Issue Date, a registration statement for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by Holders of the Registrable
Securities (a “Shelf Registration Statement”). The Shelf Registration Statement
shall be on Form S-3 or another appropriate form permitting registration of the
Registrable Securities for resale by the Holders in accordance with the methods
of distribution elected by the Holders and set forth in the Shelf Registration
Statement. The Company shall use its commercially reasonable efforts to cause a
Shelf Registration Statement to be declared effective under the Securities Act
as promptly as is practicable but in any event by the date (the “Effectiveness
Deadline”) that is 240 days after the Issue Date, and to keep a Shelf
Registration Statement continuously effective under the Securities Act until the
expiration of the Effectiveness Period (subject to the procedures described in
Section 3). Each Holder that became a Notice Holder on or prior to the date ten
Business Days prior to the initial Shelf Registration Statement is declared
effective shall be named as a selling securityholder in the initial Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver the Prospectus to purchasers of Registrable Securities in
accordance with applicable law provided that such Holder shall have completed
and delivered to the Company a Notice and Questionnaire. None of the Company’s
current security holders (other than the Holders) have the right to include any
of the Company’s securities in a Shelf Registration Statement.
 
(b)  If a Shelf Registration Statement covering resales of the Registrable
Securities ceases to be effective for any reason at any time during the
Effectiveness Period (other than because all securities registered thereunder
shall have been resold pursuant thereto or shall have otherwise ceased to be
Registrable Securities), the Company shall use its best efforts to obtain the
prompt withdrawal of any order suspending the effectiveness thereof, and in any
event shall within 45 days of such cessation of effectiveness amend the Shelf
Registration Statement in a manner reasonably expected to obtain the withdrawal
of the order suspending the effectiveness thereof, or file an additional Shelf
Registration Statement so that all Registrable Securities outstanding as of the
date of such filing are covered by a Shelf Registration Statement. If a new
Shelf Registration Statement is filed, the Company shall use its commercially
reasonable efforts to cause the new Shelf Registration Statement to become
effective as promptly as is practicable after such filing and to keep the new
Shelf Registration Statement continuously effective until the end of the
Effectiveness Period.
 
(c)  The Company shall amend and supplement the Prospectus and amend the Shelf
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or file a new Shelf Registration Statement, if required
by the Securities Act, or any other documents necessary to name a Notice Holder
as a selling securityholder pursuant to Section 2(d) below.
 
(d)  Each Holder may sell Registrable Securities pursuant to a Shelf
Registration Statement and related Prospectus only in accordance with this
Section 2(d) and Section 3(h). From and after the date the initial Shelf
Registration Statement is declared effective, the Company shall, as promptly as
practicable after the date a Notice and Questionnaire is delivered, and in any
event upon the later of (x) 15 Business Days after such date or (y) five
Business Days after the expiration of any Deferral Period in effect when the
Notice and Questionnaire is delivered or put into effect within 15 Business Days
of such delivery date:
 
(i)  if required by applicable law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file a new Shelf Registration
Statement or any other required document so that the Holder delivering such
Notice and Questionnaire is named as a selling securityholder in a Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of the Registrable
Securities in accordance with applicable law and, if the Company shall file a
post-effective amendment to a Shelf Registration Statement or shall file a new
Shelf Registration Statement, the Company shall use its commercially reasonable
efforts to cause such post-effective amendment or new Shelf Registration
Statement to be declared effective under the Securities Act as promptly as is
practicable, but in any event by the date (the “Amendment Effectiveness
Deadline”) that is 45 days after the date such post-effective amendment or new
Shelf Registration Statement is required by this clause to be filed;
 
(ii)  provide such Holder copies of any documents filed pursuant to Section
2(d)(i); and
 
(iii)  notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any new Shelf Registration Statement or
post-effective amendment filed pursuant to Section 2(d)(i);
 
provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with Section
3(h). Notwithstanding anything contained herein to the contrary, (i) the Company
shall be under no obligation to name any Holder that is not a Notice Holder as a
selling securityholder in any Shelf Registration Statement or related Prospectus
and (ii) the Amendment Effectiveness Deadline shall be extended by up to ten
Business Days from the expiration of a Deferral Period.
 
(e)  The parties hereto agree that the Holders of Registrable Securities will
suffer damages and that it would not be feasible to ascertain the extent of such
damages with precision, if:
 
(i)  the Company has failed to perform its obligations set forth in the first
sentence of Section 2(a) hereof on or prior to the Filing Deadline,
 
(ii)  a Shelf Registration Statement has not been declared effective under the
Securities Act on or prior to the Effectiveness Deadline,
 
(iii)  the Company has failed to perform its obligations set forth in Section
2(d)(i) within the time period required therein,
 
(iv)  a new Shelf Registration Statement or a post-effective amendment to a
Shelf Registration Statement has not become effective on or prior to the
Amendment Effectiveness Deadline in accordance with Section 2(d)(i) hereof,
 
(v)  the aggregate duration of Deferral Periods in any period exceeds the number
of days permitted in respect of such period pursuant to Section 3(h) hereof, or
 
(vi)  the number of Deferral Periods in any period exceeds the number permitted
in respect of such period pursuant to Section 3(h) hereof.
 
Each event described in any of the foregoing clauses (i) through (vi) is
individually referred to herein as a “Registration Default.” For purposes of
this Agreement, each Registration Default set forth above shall begin and end on
the dates set forth in the table set forth below:
 
Type of Registration Default by Clause
 
Beginning Date
 
Ending Date
 
(i)
 
Filing Deadline
 
the date a Shelf Registration Statement is filed
 
(ii)
 
Effectiveness Deadline
 
the date a Shelf Registration Statement becomes effective under the Securities
Act
 
(iii)
 
the date by which the Company is required to perform its obligations under
Section 2(d)(i)
 
the date the Company performs its obligations set forth in Section 2(d)(i)
 
(iv)
 
the Amendment Effectiveness Deadline
 
the date the applicable post-effective amendment to a Shelf Registration
Statement or a new Shelf Registration Statement becomes effective under the
Securities Act
 
(v)
 
the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 3(h)
 
termination of the Deferral Period that caused the limit on the aggregate
duration of Deferral Periods to be exceeded
 
(vi)
 
the date of commencement of a Deferral Period that causes the number of Deferral
Periods to exceed the number permitted by Section 3(h)
 
termination of the Deferral Period that caused the number of Deferral Periods to
exceed the number permitted by Section 3(h)
 



For purposes of this Agreement, Registration Defaults shall begin on the dates
set forth in the table above and shall continue until the ending dates set forth
in the table above.
 
Commencing on (and including) any date that a Registration Default has begun and
ending on (but excluding) the next date on which there are no Registration
Defaults that have occurred and are continuing (a “Registration Default
Period”), the Company shall be required to pay to Record Holders of Registrable
Securities that are Notes in respect of each day in the Registration Default
Period additional interest in respect of any Note, at a rate per annum equal to
an additional one-quarter of one percent (0.25%) of the aggregate principal
amount of such Note, to and including the 90th day following the date of such
Registration Default, and one-half of one percent (0.5%) thereof with respect to
any Note from and after the 91st day following the date of such Registration
Default (the “Additional Interest Amount”); provided that in the case of a
Registration Default Period that is in effect solely as a result of a
Registration Default of the type described in clause (iii) or (iv) of the
preceding paragraph, such Additional Interest Amount, as applicable, shall be
paid only to the Holders (as set forth in the succeeding paragraph) that have
delivered Notices and Questionnaires that caused the Company to incur the
obligations set forth in Section 2(d) the non-performance of which is the basis
of such Registration Default. Notwithstanding the foregoing, no Additional
Interest Amount shall accrue as to any Registrable Security from and after the
earlier of (x) the date such security is no longer a Registrable Security and
(y) expiration of the Effectiveness Period. The rate of accrual of the
Additional Interest Amount with respect to any period shall not exceed the rate
provided for in this paragraph notwithstanding the occurrence of multiple
concurrent Registration Defaults.
 
The Additional Interest Amount shall accrue from the first day of the applicable
Registration Default Period, and shall be payable on each Interest Payment Date
during the Registration Default Period (and on the Interest Payment Date next
succeeding the end of the Registration Default Period if the Registration
Default Period does not end on a Interest Payment Date) to the Record Holders of
the Registrable Securities that are Notes entitled thereto; provided that any
Additional Interest Amount accrued with respect to any Note or portion thereof
redeemed by the Company on a redemption date, purchased by the Company on a
repurchase date prior to the Interest Payment Date, shall, in any such event, be
paid instead to the Holder who submitted such Note or portion thereof for
redemption or purchase on the applicable redemption date or repurchase date, as
the case may be, on such date (or promptly following the conversion date, in the
case of conversion), unless the redemption date or the repurchase date, as the
case may be, falls after May 1 or November 1 and on or prior to the
corresponding Interest Payment Date; and provided further, that, in the case of
a Registration Default of the type described in clause (iii) or (iv) of the
first paragraph of this Section 2(e) such Additional Interest Amount shall be
paid only to the Holders entitled thereto by check mailed to the address set
forth in the Notice and Questionnaire delivered by such Holder. If a holder has
converted some or all of its Notes into Underlying Common Stock, the holder will
not be entitled to receive any Additional Interest Amount with respect to such
Underlying Common Stock or the principal amount of the Note that have been so
converted. In addition, in no event will any Additional Interest Amount be
payable in connection with a Registration Default relating to a failure to
register the Underlying Common Stock deliverable upon conversion of the Notes.
For avoidance of doubt, if the Company fails to register both the Notes and the
Underlying Common Stock deliverable upon conversion of the Notes, then any
Additional Interest Amount will be payable in connection with the Registration
Default relating to the failure to register the Notes. The Trustee shall be
entitled, on behalf of registered holders of Notes or Underlying Common Stock,
to seek any available remedy for the enforcement of this Agreement, including,
with respect to holders of the Notes, for the payment of such Additional
Interest Amount. Notwithstanding the foregoing, the parties agree that the sole
damages payable for a violation of the terms of this Agreement with respect to
which additional interest are expressly provided shall be such additional
interest. Nothing shall preclude any Holder from pursuing or obtaining specific
performance or other equitable relief with respect to this Agreement.
 
All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(k)).
 
The parties hereto agree that the additional interest provided for in this
Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Notes by reason of the failure of a Shelf Registration
Statement to be filed or declared effective or available for effecting resales
of Notes in accordance with the provisions hereof.
 
Section 3  . Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:
 
(a)  Before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the SEC, furnish to the Initial
Purchasers and the Special Counsel of such offering, if any, copies of all such
documents proposed to be filed at least three Business Days prior to the filing
of such Shelf Registration Statement or amendment thereto or Prospectus or
supplement thereto.
 
(b)  Subject to Section 3(h) prepare and file with the SEC such amendments and
post-effective amendments to each Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement continuously effective
during the Effectiveness Period; cause the related Prospectus to be supplemented
by any required prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use its best efforts to comply with the provisions of the
Securities Act applicable to it with respect to the disposition of all
securities covered by such Shelf Registration Statement during the Effectiveness
Period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Shelf Registration Statement as so amended or such
Prospectus as so supplemented.
 
(c)  As promptly as practicable give notice to the Notice Holders, the Initial
Purchasers and the Special Counsel, (i) when any Prospectus, prospectus
supplement, Shelf Registration Statement or post-effective amendment to a Shelf
Registration Statement has been filed with the SEC and, with respect to a Shelf
Registration Statement or any post-effective amendment, when the same has been
declared effective, (ii) of any request, following the effectiveness of the
initial Shelf Registration Statement under the Securities Act, by the SEC or any
other federal or state governmental authority for amendments or supplements to
any Shelf Registration Statement or related Prospectus or for additional
information, (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Shelf Registration Statement or the initiation or threatening of any proceedings
for that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, (v) of the
occurrence of, but not the nature of or details concerning, a Material Event and
(vi) of the determination by the Company that a post-effective amendment to a
Shelf Registration Statement will be filed with the SEC, which notice may, at
the discretion of the Company (or as required pursuant to Section 3(h)) state
that it constitutes a Deferral Notice, in which event the provisions of Section
3(h) shall apply.
 
(d)  Use its best efforts to obtain the withdrawal of any order suspending the
effectiveness of a Shelf Registration Statement or the lifting of any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction in which they have been qualified for
sale, in either case at the earliest possible moment, and provide immediate
notice to each Notice Holder and the Initial Purchasers of the withdrawal of any
such order.
 
(e)  As promptly as practicable furnish to each Notice Holder, the Special
Counsel and the Initial Purchaser, upon request and without charge, at least one
conformed copy of each Shelf Registration Statement and any amendment thereto,
including exhibits and all documents incorporated or deemed to be incorporated
therein by reference.
 
(f)  During the Effectiveness Period, deliver to each Notice Holder, the Special
Counsel, if any, and the Initial Purchaser, in connection with any sale of
Registrable Securities pursuant to a Shelf Registration Statement, without
charge, as many copies of the Prospectus relating to such Registrable Securities
(including each preliminary prospectus) and any amendment or supplement thereto
as such Notice Holder may reasonably request; and the Company hereby consents
(except during such periods that a Deferral Notice is outstanding and has not
been revoked) to the use of such Prospectus or each amendment or supplement
thereto by each Notice Holder in connection with any offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto in the manner set forth therein.
 
(g)  Prior to any public offering of the Registrable Securities pursuant to a
Shelf Registration Statement, use its best efforts to register or qualify or
cooperate with the Notice Holders and the Special Counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Notice Holder reasonably requests in writing (which request may be included
in the Notice and Questionnaire); prior to any public offering of the
Registrable Securities pursuant to a Shelf Registration Statement, use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period in connection
with such Notice Holder’s offer and sale of Registrable Securities pursuant to
such registration or qualification (or exemption therefrom) and do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of such Registrable Securities in the manner set forth in
the Shelf Registration Statement and the related Prospectus; provided that the
Company will not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Agreement or (ii) take any action that would
subject it to general service of process in suits or to taxation in any such
jurisdiction where it is not then so subject.
 
(h)  Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of a Shelf Registration Statement or the initiation of proceedings
with respect to a Shelf Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact (a
“Material Event”) as a result of which a Shelf Registration Statement shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, or any Prospectus shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any pending corporate development that, in the reasonable discretion of the
Company, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus:
 
(i)  in the case of clause (B) above, as promptly as practicable prepare and
file, if necessary pursuant to applicable law, a post-effective amendment to
such Shelf Registration Statement or a supplement to the related Prospectus or
any document incorporated therein by reference or file any other required
document that would be incorporated by reference into such Shelf Registration
Statement and Prospectus so that such Shelf Registration Statement does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and such Prospectus does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, as thereafter delivered to the
purchasers of the Registrable Securities being sold thereunder, and, in the case
of a post-effective amendment to a Shelf Registration Statement, use its best
efforts to cause it to be declared effective as promptly as is practicable, and 
 
(ii)  give notice to the Notice Holders, and the Special Counsel, if any, that
the availability of a Shelf Registration Statement is suspended (a “Deferral
Notice”).
 
The Company will use its best efforts to ensure that the use of the Prospectus
may be resumed (x) in the case of clause (A) above, as promptly as is
practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Company, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Company or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter and (z)
in the case of clause (C) above, as soon as in the reasonable discretion of the
Company, such suspension is no longer appropriate. The Company shall be entitled
to exercise its right under this Section 3(h) to suspend the availability of a
Shelf Registration Statement or any Prospectus, without incurring or accruing
any obligation to pay additional interest or liquidated damages pursuant to
Section 2(e), no more than once in any three month period or three times in any
twelve month period, and any such period during which the availability of the
Shelf Registration Statement and any Prospectus is suspended (the “Deferral
Period”) shall, without incurring any obligation to pay additional interest or
liquidated damages pursuant to Section 2(e), not exceed 30 days; provided that
the aggregate duration of any Deferral Periods shall not exceed 30 days in any
three month period (or 60 days in any three month period in the event of a
Material Event pursuant to which the Company has delivered a second notice as
required below) or 90 days in any 12 month period; provided that in the case of
a Material Event relating to an acquisition or a probable acquisition or
financing, recapitalization, business combination or other similar transaction,
the Company may, without incurring any obligation to pay additional interest or
liquidated damages pursuant to Section 2(e), deliver to Notice Holders a second
notice to the effect set forth above, which shall have the effect of extending
the Deferral Period by up to an additional 30 days, or such shorter period of
time as is specified in such second notice.
 
(i)  If requested in writing in connection with a disposition of Registrable
Securities pursuant to a Shelf Registration Statement, make reasonably available
for inspection during normal business hours by a representative for the Notice
Holders of such Registrable Securities, any broker-dealers, attorneys and
accountants retained by such Notice Holders, and any attorneys or other agents
retained by a broker-dealer engaged by such Notice Holders, all relevant
financial and other records and pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the appropriate officers, directors
and employees of the Company and its subsidiaries to make reasonably available
for inspection during normal business hours on reasonable notice all relevant
information reasonably requested by such representative for the Notice Holders,
or any such broker-dealers, attorneys or accountants in connection with such
disposition, in each case as is customary for similar “due diligence”
examinations; provided that such persons shall first agree in writing with the
Company that any non-public information shall be used solely for the purposes of
satisfying “due diligence” obligations under the Securities Act and exercising
rights under this Agreement and shall be kept confidential by such persons,
unless (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities, (ii) in
the opinion of Special Counsel, disclosure of such information is required by
law (including any disclosure requirements pursuant to federal securities laws
in connection with the filing of any Shelf Registration Statement or the use of
any prospectus referred to in this Agreement), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person or (iv) such information becomes
available to any such person from a source other than the Company and such
source is not bound by a confidentiality agreement, and provided further that
the foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of all the Notice Holders and the other
parties entitled thereto by the Special Counsel. Any person legally compelled to
disclose any such confidential information made available for inspection shall
provide the Company with prompt prior written notice of such requirement so that
the Company may seek a protective order or other appropriate remedy.
 
(j)  Comply with all applicable rules and regulations of the SEC in all material
respects and make generally available to its securityholders earning statements
(which need not be audited) satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder (or any similar rule promulgated under
the Securities Act) for a 12-month period commencing on the first day of the
first fiscal quarter of the Company commencing after the effective date of a
Shelf Registration Statement, which statements shall be made available no later
than 45 days after the end of the 12-month period or 90 days if the 12-month
period coincides with the fiscal year of the Company.
 
(k)  Use its best efforts to cooperate with each Notice Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities sold or to be sold pursuant to a Shelf Registration Statement, which
certificates shall not bear any restrictive legends, and cause such Registrable
Securities to be in such denominations as are permitted by the Indenture and
registered in such names as such Notice Holder may request in writing at least
one Business Day prior to any sale of such Registrable Securities.
 
(l)  Provide a CUSIP number for all Registrable Securities covered by each Shelf
Registration Statement not later than the effective date of such Shelf
Registration Statement and provide the Trustee and the transfer agent for the
Common Stock with printed certificates for the Registrable Securities that are
in a form eligible for deposit with The Depository Trust Company.
 
(m)  Use its best efforts to cooperate and assist in any filings required to be
made with the National Association of Securities Dealers, Inc.
 
(n)  Upon (i) the filing of the initial Shelf Registration Statement and (ii)
the effectiveness of the initial Shelf Registration Statement, announce the
same, in each case by release to Reuters Economic Services and Bloomberg
Business News.
 
Section 4  . Holder’s Obligations. (a) Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Shelf Registration Statement or to receive
a Prospectus relating thereto, unless such Holder has furnished the Company with
a Notice and Questionnaire as required pursuant to Section 2(d) hereof
(including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as the Company
may from time to time reasonably request. Any sale of any Registrable Securities
by any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its plan of distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its plan of distribution necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading. 
 
(b)  Upon receipt of any Deferral Notice, each Notice Holder agrees not to sell
any Registrable Securities pursuant to any Shelf Registration Statement until
such Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in Section 3(h)(i), or until it is advised in writing by the
Company that the Prospectus may be used.
 
(c)  In the event of a sale of Registrable Securities by the Holder under the
Registration Statement, if requested by the Company, the Holder shall deliver to
the Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached here to as Exhibit A.
 
Section 5  . Registration Expenses. The Company shall bear all fees and expenses
incurred in connection with the performance by the Company of its obligations
under Sections 2 and 3 of this Agreement whether or not any Shelf Registration
Statement is declared effective. Such fees and expenses shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (x) with respect to filings required to be made with the
National Association of Securities Dealers, Inc. and (y) of compliance with
federal and state securities or Blue Sky laws (including, without limitation,
reasonable fees and disbursements of the Special Counsel in connection with Blue
Sky qualifications of the Registrable Securities under the laws of such
jurisdictions as Notice Holders of a majority of the Registrable Securities
being sold pursuant to a Shelf Registration Statement may designate), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (iii) duplication expenses relating to copies of any
Shelf Registration Statement or Prospectus delivered to any Holders hereunder,
(iv) the fees and disbursements of counsel for the Company in connection with
any Shelf Registration Statement, (v) reasonable fees and disbursements of the
Trustee and its counsel and of the registrar and transfer agent for the Common
Stock, (vi) Securities Act liability insurance obtained by the Company in its
sole discretion and (vii) the reasonable fees and disbursements of Special
Counsel. In addition, the Company shall pay the internal expenses of the Company
(including, without limitation, all salaries and expenses of officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing by the
Company of the Registrable Securities on any securities exchange on which
similar securities of the Company are then listed and the fees and expenses of
any person, including special experts, retained by the Company. Notwithstanding
the provisions of this Section 5, each seller of Registrable Securities shall
pay any broker’s commission, agency fee or underwriter’s discount or commission
in connection with the sale of the Registrable Securities under a Shelf
Registration Statement.
 
Section 6  . Indemnification and Contribution. 
 
(a)  The Company agrees to indemnify and hold harmless each Notice Holder, each
person, if any, who controls any Notice Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and each
affiliate of any Notice Holder within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in any Shelf Registration Statement or any amendment
thereof, any preliminary prospectus or any Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto), caused by any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to any Holder furnished to the
Company by such Holder expressly for use therein.
 
(b)  Each Holder agrees severally and not jointly to indemnify and hold harmless
the Company and its directors, its officers who sign any Shelf Registration
Statement and each person, if any, who controls the Company (within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act) or
any other Holder, to the same extent as the foregoing indemnity from the Company
to such Holder, but only with reference to information relating to such Holder
furnished to the Company by such Holder expressly for use in such Shelf
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of any Holder hereunder be greater in amount than the
dollar amount of the proceeds received by such Holder upon the sale of the
Registrable Securities pursuant to the Shelf Registration Statement giving rise
to such indemnification obligation.
 
(c)  In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 6(a) or 6(b) hereof, such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by, in the case of parties indemnified pursuant to Section
6(a), the Holders of a majority (with Holders of Notes deemed to be the Holders,
for purposes of determining such majority, of the number of shares of Underlying
Common Stock into which such Notes are or would be convertible as of the date on
which such designation is made) of the Registrable Securities covered by the
Shelf Registration Statement held by Holders that are indemnified parties
pursuant to Section 6(a) and, in the case of parties indemnified pursuant to
Section 6(b), the Company. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second and third sentences of this paragraph,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.
 
(d)  To the extent that the indemnification provided for in Section 6(a) or 6(b)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party or parties on the
other hand or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company shall be deemed to be equal to the total net proceeds
from the initial placement pursuant to the Purchase Agreement (before deducting
expenses) of the Registrable Securities to which such losses, claims, damages or
liabilities relate. The relative benefits received by any Holder shall be deemed
to be equal to the value of receiving registration rights under this Agreement
for the Registrable Securities. The relative fault of the Holders on the one
hand and the Company on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Holders or by the Company, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Holders’ respective obligations to contribute
pursuant to this Section 6(d) are several in proportion to the respective number
of Registrable Securities they have sold pursuant to a Shelf Registration
Statement, and not joint.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the immediately preceding paragraph shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding this
Section 6(d), no indemnifying party that is a selling Holder shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities sold by it and distributed to the public were
offered to the public exceeds the amount of any damages that such indemnifying
party has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
(e)  The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to an indemnified
party at law or in equity, hereunder, under the Purchase Agreement or otherwise.
 
(f)  The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder,
any person controlling any Holder or any affiliate of any Holder or by or on
behalf of the Company, its officers or directors or any person controlling the
Company and (iii) the sale of any Registrable Securities by any Holder.
 
Section 7  . Information Requirements. The Company covenants that, if at any
time before the end of the Effectiveness Period, the Company is not subject to
the reporting requirements of the Exchange Act, it will cooperate with any
Holder and take such further reasonable action as any Holder may reasonably
request in writing (including, without limitation, making such reasonable
representations as any such Holder may reasonably request), all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 and Rule 144A under the Securities Act and
customarily taken in connection with sales pursuant to such exemptions. Upon the
written request of any Holder, the Company shall deliver to such Holder a
written statement as to whether it has complied with such filing requirements,
unless such a statement has been included in the Company’s most recent report
filed pursuant to Section 13 or Section 15(d) of Exchange Act. Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Company
to register any of its securities (other than the Common Stock) under the
Exchange Act.
 
Section 8  . Miscellaneous. 
 
(a)  No Conflicting Agreements. The Company is not, as of the date hereof, a
party to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to its securities that conflicts with the rights granted
to the Holders in this Agreement. The Company represents and warrants that the
rights granted to the Holders hereunder do not in any way conflict with the
rights granted to the holders of the Company’s securities under any other
agreements.
 
(b)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of a majority of
the then outstanding Underlying Common Stock constituting Registrable Securities
(with Holders of Notes deemed to be the Holders, for purposes of this Section,
of the number of outstanding shares of Underlying Common Stock into which such
Notes are or would be convertible as of the date on which such consent is
requested). Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders whose securities are being sold pursuant to a Shelf
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Securities being sold by such Holders pursuant to such Shelf
Registration Statement; provided that the provisions of this sentence may not be
amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence. Notwithstanding the foregoing sentence, this
Agreement may be amended by written agreement signed by the Company and the
Initial Purchaser, without the consent of the Holders of Registrable Securities,
to cure any ambiguity or to correct or supplement any provision contained herein
that may be defective or inconsistent with any other provision contained herein,
or to make such other provisions in regard to matters or questions arising under
this Agreement that shall not adversely affect the interests of the Holders of
Registrable Securities. Each Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 8(b) whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Holder.
 
(c)  Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by telecopier, by courier
or by first-class mail, return receipt requested, and shall be deemed given (i)
when made, if made by hand delivery, (ii) upon confirmation, if made by
telecopier, (iii) one Business Day after being deposited with such courier, if
made by overnight courier or (iv) on the date indicated on the notice of
receipt, if made by first-class mail, to the parties as follows:
 
(i)  if to a Holder, at the most current address given by such Holder to the
Company in a Notice and Questionnaire or any amendment thereto;
 
(ii)  if to the Company, to:
 
JDS Uniphase Corporation
430 North McCarthy Blvd.
Milpitas, California 95035
Attention: Christopher S. Dewees
Telecopy No.: (408) 546-5430
 
with a copy to:
 
Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, California 94304
Attention: Michael Phillips
Telecopy No. (650) 494-0792
 
(iii)  if to the Initial Purchaser, to:
 
J.P. Morgan Securities Inc.
277 Park Avenue, 9th Floor
New York, New York 10072
Attention: Syndicate Desk
Telecopy No.: (212) 622-8358


and:
 
Merrill Lynch & Co.
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
4 World Financial Center
New York, New York 10080
Attention: Office of the General Counsel
Telecopy No.: (212) 449-3207
 
with a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Suite 1100
Palo Alto, CA 94301
Attention: Thomas J. Ivey
Telecopy No.: (650) 470-4570
 
or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.
 
(d)  Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Initial Purchasers
or subsequent Holders if such subsequent Holders are deemed to be such
affiliates solely by reason of their holdings of such Registrable Securities)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.
 
(e)  Successors and Assigns. Any person who purchases any Registrable Securities
from an Initial Purchaser shall be deemed, for purposes of this Agreement, to be
an assignee of such Initial Purchaser. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties and
shall inure to the benefit of and be binding upon each Holder of any Registrable
Securities, provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Indenture. If any transferee of any Holder shall acquire
Registrable Securities, in any manner, whether by operation of law or otherwise,
such Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities, such person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such person shall be entitled to
receive the benefits hereof.
 
(f)  Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be original and all of which taken together shall
constitute one and the same agreement.
 
(g)  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(h)  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(i)  Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction, it
being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.
 
(j)  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. Except as provided in the
Purchase Agreement, there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Company with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights. No party hereto
shall have any rights, duties or obligations other than those specifically set
forth in this Agreement. In no event will such methods of distribution take the
form of an underwritten offering of the Registrable Securities without the prior
agreement of the Company.
 
(k)  Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Effectiveness Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof and the obligations to
make payments of and provide for additional interest or liquidated damages under
Section 2(e) hereof to the extent such damages accrue prior to the end of the
Effectiveness Period, each of which shall remain in effect in accordance with
its terms.
 





 






--------------------------------------------------------------------------------



 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
JDS UNIPHASE CORPORATION
 
By:
 
Name: 
Title: 





--------------------------------------------------------------------------------





Confirmed and accepted as of
 
the date first above written:
 
J.P. MORGAN SECURITIES INC.
 
By:
 
Name: 
Title: 



 
MERRILL LYNCH & CO.
MERRILL LYNCH, PIERCE, FENNER & SMITH
 
INCORPORATED
 
By:
 
Name: 
Title: 



 


 











--------------------------------------------------------------------------------



 


EXHIBIT A
 
CERTIFICATE OF SUBSEQUENT SALE
 


 
[Transfer Agent]
[Address]
Attention: [_______]
 
JDS Uniphase Corporation
430 North McCarthy Blvd.
Milpitas, California 95035
Attention: Christopher S. Dewees
Telecopy No.: (408) 546-5430
 

 
Re:
Sale of Registrable Securities of JDS Uniphase Corporation (the “Company”)
pursuant to the Company’s Prospectus, dated , 2006 (the “Prospectus”)

 
Ladies and Gentlemen:
 
The undersigned hereby certifies, in connection with the transfer of Registrable
Securities of the Company included in the table of Selling Securityholders in
the Prospectus, that the undersigned has sold the number of the Company’s
Registrable Securities indicated below pursuant to the Prospectus and in a
manner described under the caption “Plan of Distribution” in the Prospectus, and
that such sale complies with all applicable securities laws, including, without
limitation, the Prospectus delivery requirements of the Securities Act of 1933,
as amended.
 
Selling Securityholder (the beneficial owner):_____________________________
 
Record Holder (e.g., if held in name of nominee):__________________________
 
Number of Securities Sold:____________________________________________
 
Date of Sale:_______________________________________________________
 


--------------------------------------------------------------------------------



Very truly yours,
 


 
Dated:________________
 
_______________________________________________________
 
Print Full Legal Name of Selling Stockholder or Nominee
 
By:_____________________________________________________
 
Name:__________________________________________________
 
Title:___________________________________________________
 